WESTERPIELD, J.
This suit filed September 9, 1927, is brought by C. C. Carter as natural tutor of his minor children, Helen, Edith, and Gurley Carter, residents of Tangipahoa parish, against Arthur H. Dicks, a resident of the city of New Orleans, for the return of $1,000 alleged to have been intrusted to Dicks in July, 1918, for the purpose of investment, by the late Mrs. Helen Gurley Carter, wife of plaintiff and mother of the minor children on whose behalf he sues.
Dicks, in his answer, admits the receipt of the $1,000 “nearly ten years ago,’’ but claims that the money was given to him as a loan and not for investment. He also filed a plea of prescription of 3 years.
The question presented by the appeal is whether the transaction was a loan or a deposit, the prescription applicable to a loan being 3 years and that to a deposit 10 years.
After considering the testimony in the record, we are unable to say that the trial judge, in deciding this issue in favor of plaintiff and holding, that the sum admitted to have been received by Dicks was a deposit, was clearly erroneous. Under familiar principles of appellate procedure, the judgment of the trial court under the circumstances should not be disturbed, and it is therefore, and for the reasons herein assigned, affirmed.
HIGGINS, J., takes no part.